Title: Memorandum on an African Colony for Freed Slaves, [ca. 20 October] 1789
From: Madison, James
To: 


[ca. 20 October 1789]
Without enquiring into the practicability or the most proper means of establishing a Settlement of freed blacks on the Coast of Africa, it may be remarked as one motive to the benevolent experiment that if such an asylum was provided, it might prove a great encouragement to manumission in the Southern parts of the U. S. and even afford the best hope yet presented of putting an end to the slavery in which not less than 600,000 unhappy negroes are now involved.
In all the Southern States of N. America, the laws permit masters, under certain precautions to manumit their slaves. But the continuance of such a permission in some of the States is rendered precarious by the ill effects suffered from freedmen who retain the vices and habits of slaves. The same consideration becomes an objection with many humane masters agst. an exertion of their legal right of freeing their slaves. It is found in fact that neither the good of the Society, nor the happiness of the individuals restored to freedom is promoted by such a change in their condition.
In order to render this change eligible as well to the Society as to the Slaves, it would be necessary that a compleat incorporation of the latter into the former should result from the act of manumission. This is rendered impossible by the prejudices of the Whites, prejudices which proceeding principally from the difference of colour must be considered as permanent and insuperable.
It only remains then that some proper external receptacle be provided for the slaves who obtain their liberty. The interior wilderness of America, and the Coast of Africa seem to present the most obvious alternative. The former is liable to great if not invincible objections. If the settlement were attempted at a considerable distance from the White frontier, it would be destroyed by the Savages who have a peculiar antipathy to the blacks: If the attempt were made in the neighbourhood of the White Settlements, peace would not long be expected to remain between Societies, distinguished by such characteristic marks, and retaining the feelings inspired by their former relation of oppressors & oppressed. The result then is that an experiment for providing such an external establishment for the blacks as might induce the humanity of Masters, and by degrees both the humanity & policy of the Governments, to forward the abolition of slavery in America, ought to be pursued on the Coast of Africa or in some other foreign situation.
